The judgment of the court (Slidell, J. not sitting, having been of counsel,) was pronounced by
Eustis, C. J.
The plaintiffs, who are merchants residing in the city of New York, instituted suit against the defendants, J. W. Sf R. Leavitt, who are also merchants in Now York, by attachment. The property attached Was claiihed by the intervenors, under an assignment made in New York. The judgment ’of the court of the first instance was in favor of the intervenors, and the plaintiffs have appealed; and the sole question for the consideration of the court is, the validity of that assignment. In the case of Richardson v. Leavitt, 1 An. 430, this assignment was before the court, and bve there held that, it being of personal property in trust, for the payment of particular creditors by preference, and it being valid by the laws of New York Where it was executed, and where all the parties resided, and the property being delivered into the possession of the assignees, it was not liable to attachment by a New York creditor for a debt contracted and payable there. The case was nidch contested, and veiy thoroughly argued. The argument principally turned upon the effect of the laws of Louisiana upon the assignment, and its validity under the laws of Now York does not appear to have been much contested;
It is contended that, under the -jurisprudence of New York, the assignment is fraudulent and void, because it appropriates partnership property to the payment of the individual creditors of the partners, and the several property of the members of the firm to the payment of the partnership debts. The only pro- - perty upon which this assignment was to operate in Louisiana; as far as the evidence shows, was the remains of certaih invoices of goods shipped to New Orleans by the defendants for sale on consignment, and the proceeds of certain ¡goods which had been sold on their accouilt; which both appear to be property 'of thé partnership. It appears that in the Üésignment provision is made for private debts of the partners, as well as for the partnership debts. ílie assignment is made without imposing on the assignees anji discrimination in the payment; and it might well be • said that, in executing their trust, they would be held to the distribution which the law would make, and to apply the partnership propferty first to the payment of the partnership debts. But the authorities referred to by the counsel do not support the position that he has taken. The principal case which he has relied upon is that of Jackson v. Cornell, 1 Sanford’s Chancery Rep. 348. The assignment held in this case to be void was of all the property of the insolvent, real and personal; and in the other cases, in which the rules fetated by the counsel have been acted upon, th’e assignments have been of all thfe property or the great hulk df it, and what are termed gendral assignments; The assignment iinder consideration purports Only to convey that portion of the defendants’ property which v^as in the State of Louisiana, arid perhaps an inconsiderable part of their whole estate.
Upon a full cohsideratiori of the shbject, adhere to bur opinion given in Richardson’s case;

Jiidgment affirmed.